DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.
 
Status of the Claims
Claims 1-3, 5-9, 11-17, and 19-21 were previously pending.  Claims 1, 3, 6-7, 9, 11-12, 15, and 20-21 were amended, claims 2, 8, 16-17, and 19 were canceled, and new claim 22 was added in the reply filed October 10, 2022.  Claims 1, 3, 5-7, 9, 11-15, and 20-22 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims integrate the abstract idea into a practical application by providing a specific solution.  "Here, far from describing an end result of wait staff load balancing, the claimed invention instead provides a specific solution based on the admittedly unique system for selective a desired level of service interaction."  Remarks, 22.  All of the specificity is purely abstract.  "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  See also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) ("a claim is not patent eligible merely because it applies an abstract idea in a narrow way").  
There are no technical details claimed with respect to the wait staff load balancing, only a broad recitation that it is performed "electronically."  See Intellectual Ventures I, LLC v. Capital One Financial Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017) ("the claim language here provides only a result-oriented solution with insufficient detail for how a computer accomplishes it. Our law demands more.") (citing Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016)) (emphasis added).
The problems identified (Remarks, 22-24) all exist in the abstract realm of ordering human activities.  Applicant does not identify any technological problem or difficulty overcome by the invention.  Instead the descriptions only set forth overcoming restaurant management problems using generic computers as tools to perform the solution "electronically."  Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-7, 9, 11-15, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1, 3, 5-7, 9, 11-15, and 20-22, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including:
With respect to independent claim 1: storage of data for a plurality of restaurants, each associated with geographic location data, available reservation data, and waiter assignment data; generate and display a list of geographically proximate restaurants at the display upon request from the particular customer; receive data from the user indicating a user selection of a particular one of the listed restaurants ("particular restaurant") by a particular one of the customers ("particular customer"); receive data indicating arrival of the particular customer at the particular restaurant based on location tracking data; assign a particular waiter ("assigned waiter") associated with the particular restaurant in the waiter assignment data to the particular customer; update said waiter assignment data to reflect assignment of the assigned waiter with an associated one of a plurality of tables; following receipt of the data indicating arrival of the particular customer at the particular restaurant, generate a virtual waiter greeting comprising a dining preference selection tool visually prompting the particular customer to select one of a plurality of service interaction levels ranging for a relatively highest amount of desired interaction to a relatively lowest amount of desired interaction; receive data indicating user selection of one of said interaction levels at the dining preference selection tool; display a new customer display comprising a visual indication of the user selected one of said service interaction levels indicating the particular customer's preference for more or less service interaction; receive data indicating user selection of the particular restaurant by other ones of the customers; receive data indicating arrival of the other customer at the particular restaurant; assign a relatively higher percentage of the other ones of the customers to the assigned waiter where the user selected one of said service interaction levels by the particular customer is the relatively lowest amount of desired interaction and assign a relatively lower percentage of the other ones of the customer to the assigned waiter where the selected one of said service interaction levels by the particular customer is the relatively highest amount of desired interaction; generate and display new customer displays at the displays of the particular restaurant and other ones in accordance with the assignments; and update said waiter assignment data to reflect assignment of the assigned waiter or another one of the waiters to various ones of the plurality of tables for each of the other ones of the customers.
With respect to independent claim 20: storage of login data, restaurant data, and customer data, wherein said restaurant data comprises a restaurant identifier, a restaurant photo, a number of menu items, a number of waiter identifiers, and table occupancy and assignment information, and wherein said customer data comprises a number of customer identifiers; receive login information from the customer; query to determine whether said received login information matches any of the stored login data; receive location from the customers; query to retrieve restaurant data associated with locations within a given distance of the received locations; generate a request specific listing of restaurants from said retrieved restaurant data comprising said restaurant identifier and said restaurant photo for each of said restaurants in said listing of restaurants for each requesting one of the customers; following selection of a particular one of said restaurants in said listing of restaurants by a given one of the customers and data indicating arrival of said given one of said customers at the particular one of the number of restaurants as indicated by the receipt of location information from said particular one of said customers within a predetermined distance of said location of said particular one of said restaurants as recorded in said restaurant data: assign a particular waiter to said particular customer; update said table occupancy and assignment data with said particular waiter, said particular customer, and a particular table; generate and display a virtual server greeting comprising a particular one of said number of waiter identifiers associated with the assigned waiter and a dining preference selection tool visually prompting the customer to select one of a plurality of desired service level options between a relatively lowest amount of desired waiter interaction and a relatively highest amount of desired waiter interaction; receive a user selection at the dining preference selection tool indicating one of the desired service level options for said restaurant experience; display a new customer display comprising a particular one of said number of customer identifiers and a visual indication of the selected one of the desired service level options; generate reminder notifications associated with the assigned waiter reminding the waiter to check in with the customer with a particular frequency, wherein said frequency is set to a first level where a first one of said desired service level options was selected, wherein said frequency is set to a second level which is lower than the first level where said user selection at the dining preference selection tool indicates a second one of said desired service level options was selected, and wherein said frequency is set to a third, zero level where said user selection at the dining preference selection tool indicates a third one of said desired service level options was selected; receive a revised user selection at said dining preference selection tool; generate said reminder notifications at a revised frequency based on said revised user selection; following selection of the particular one of said restaurants in said listing of restaurants by other given ones of the customers and data indicating arrival of said other given one of said customers at the particular one of the restaurants assign a first percentage of other given ones of the customers to the assigned waiter where the third one of said desired service level options was selected by the particular customer, a second percentage which is lower than the first percentage of the other given ones of the customers to the assigned waiter where the second one of said desired service level options was selected by the particular customer, and a third percentage which is lower than the second percentage of the other given ones of the customers to the assigned waiter where the first one of said desired service level options was selected by the particular customer; and update said table occupancy and assignment data with said particular waiter, other waiters, said other given ones of the customers, and other tables.
With respect to independent claim 21: storage of information regarding a number of restaurants; generate a list of restaurants associated with a particular customer; receive a user selection of a particular one of the listed restaurants; generate a dining preference selection tool visually prompting the particular customer to select one of a plurality of options between less service interaction and more service interaction; receive a user selection of a one of the plurality of options; where the less service interaction option is selected; generate a listing of menu options for the particular restaurant; receive a user selection of one or more of the menu options; prompt the user to enter payment information; process said user payment information; provide an order summary; and prompt the user to enter feedback information; and if the more service interaction option is selected: assign a particular waiter associated with the particular restaurant to the particular customer; receive a notification indicating arrival of the particular customer at the particular restaurant; following receipt of the notification indicating arrival of the particular customer at the particular restaurant, generate a virtual waiter greeting; display a new customer display; periodically generate a reminder to check on the particular customer; generate a list of restaurants associated with other particular ones of the customers; receive user selection of the particular one of the listed restaurants from the other particular ones of the customers; assign a relatively higher percentage of the other particular ones of the customers to the particular waiter where the less service interaction option is selected by the particular customer and assign a relatively lower percentage of the other particular ones of the customers to the particular waiter where the more service interaction option is selected by the particular customer; and update waiter assignment data in accordance with said assignments of said particular waiter to said particular customer and said particular waiter and other waiters and other particular ones of the customers.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the restaurant patronage planning behaviors of people.  It also recites structuring their related commercial/transactional and interpersonal relationships with restaurant service providers and their human employees (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions and social activities)).      
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.  Claim 1 recites one or more databases; one or more servers in electronic communication with the database; customer devices in electronic communication with the one or more servers and associated with customers and comprising an electronic display and a user input device, and which are capable or sending electronic location tracking data; restaurant devices in electronic communication with the one or more servers, each associated with a restaurant and at least one waiter; and the servers comprising software instructions which configure processors.  Claim 20 recites a database; a server; customer smartphones, each comprising an installed application, in electronic communication with the server, and associated with a respective customer; restaurant smartphones, each comprising the installed application, in electronic communication with the server, and associated with a respective restaurant and a respective waiter; and the server comprises executable software instructions stored at one or more electronic storage devices of the server which configure one or more processors of the server.  Claim 21 recites one or more databases; one or more servers in electronic communication with the database; a number of customer devices in electronic communication with the one or more servers, each associated with a customer; a number of restaurant devices in electronic communication with the one or more servers, each associated with a restaurant and at least one waiter; and executable software instructions stored at the one or more servers which configure one or more processors.  All independent claims recite certain elements that are at a high level either "electronic" or "virtual" in nature.  
These elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception.  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting, and displaying data).  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added). 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements identified above are known and conventional computing elements (see Specification ¶¶ 0047-50, 70, 75, 77, and ¶ 0119 describing these at a high level of generality, as "general purpose computers" (¶ 0119), and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements; see also ¶ 0045—"descriptions of well-known functions and constructions are omitted").  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea using computers a tool as the independent claims (e.g., generic server with instructions, generic databases, generic customer devices/smartphones, generic restaurant devices, broadly performing steps "electronically," etc.—see analysis for the independent claims above which equally applies to these elements when found again in the dependent claims). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  These do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628